Citation Nr: 1042554	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from January 20, 1949 
to February 9, 1950.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, although the Veteran requested a Board 
hearing in his June 2008 substantive appeal (VA Form 9), he 
specifically withdrew his request in a June 23, 2010 telephone 
contact, as recorded on a VA Form 21-0820.  There are no other 
outstanding hearing requests of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issue of entitlement to service connection for 
depression, as secondary to the service-connected osteoma 
residuals, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
While the Veteran filed a claim in July 2007 stating that, 
after his surgery, his parents became concerned about his 
erratic behavior, and that he had problems with alcohol 
from that time until about 15 years ago, the RO 
adjudicated a claim for service connection for depression 
that was specifically limited to a direct basis.  The 
claim for service connection on a secondary basis, as due 
to the service-connected osteoma residuals, was clearly 
raised, and is referred to the AOJ for appropriate 
action.  




REMAND

Service connection is currently in effect for residuals of 
removal of bilateral osteoma, consisting of missing anterior 
table of the frontal sinus, rated at 50 percent, and 
pansinusitis, rated at 30 percent.  Thus, the Veteran meets the 
schedular requirements for a TDIU, as he has a combined 70 
percent rating, and a single disability rated at 40 percent or 
more.  The only question remaining is whether the Veteran's 
combined service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.   

The Veteran was afforded two VA examinations in April 2009, and 
the examiners were asked to provide a medical opinion regarding 
employability.  Specifically, the examiners were asked to address 
the Veteran's service-connected disabilities, and to address 
employment related functional limitations caused by any 
nonservice-connected disabilities.  However, after stating that 
the Veteran's service-connected disabilities would not make him 
unemployable or affect employability, the sinus examiner then 
stated that, "it should be noted that specific medical issues 
could certainly affect employability."  The meaning of this 
statement is unclear and needs additional explanation.

Still more significant, while the April 2009 general medical 
examiner described an "obvious frontal bone deformity with some 
depression," neither examiner included an opinion regarding the 
employment effect of disfigurement of the head, face, or neck.  
Moreover, the RO has never assigned a disability rating for the 
Veteran's disfigurement of the head, face, or neck, although this 
is clearly demonstrated by the evidence.  For example, a November 
2007 report includes the comment of the VA sinus examiner that 
the Veteran had a very significant defect in the forehead that 
was "very noticeable."  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  

Thus, the evidence clearly demonstrates a disfiguring condition 
of the head which has not been rated, and for which an opinion 
regarding employability has not been provided.  As such, the 
Board concludes that a supplemental opinion is necessary, 
followed by adjudicative action by the AOJ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Take appropriate action regarding the 
referred claim seeking service connection for 
depression on a secondary basis, as due to 
the service-connected osteoma residuals.  

2.  Obtain a supplemental opinion from the 
examiner who conducted the November 2007 and 
April 2009 sinus examinations.  If the 
examiner is not available, obtain an opinion 
from another medical professional.  If the 
reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such examination 
should be scheduled.  However, the Veteran 
should not be required to report for another 
examination as a matter of course, if it is 
not found to be necessary.  The claims folder 
must be made available to and reviewed by the 
reviewer/examiner.  

The reviewer/examiner is asked to address the 
Veteran's service-connected disabilities, 
including disfigurement of the head, face, or 
neck, and determine whether the effect of 
such disabilities, in combination or singly, 
are sufficient to render him unable to follow 
a substantially gainful occupation, without 
regard to any nonservice-connected 
disabilities.  

The AOJ should obtain an accurate description 
of any disfigurement, if present.  The AOJ 
should obtain color photographs of the area.

3.  The AOJ should determine whether an 
evaluation for frontal bone deformity with 
depression is warranted.  If necessary, the 
issue may be referred for an extraschedular 
evaluation. 

4.  Readjudicate the remanded TDIU claim.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


